IHE,~~~-~ORNRY            GENERAL

                       OFTEXAS




Honorable Bascom Glles, Commissioner
General Land Office
Austin 14, Texas
Dear Sir:                    Opinion No. O-6607
                             Re: Whether or not a levee lmprove-
                                  ment district may be created
                                  und,erthe provisions of Chapter
                                  6, Title 128, Vernon's Annotated
                                  Civil Statutes, in all or any
                                  one of the counties Fn question,
                                  notwithstanding the fact that
                                  said counties are Included with-
                                  in the boundaries of the Lower
                                  Colorado River Authority.
        We are in receipt of your opinion request of recent
date, reading as follows:
       "I am lnformed that the War Department has
   plans for the post-war construction of a flood con-
   trol project in Colorado, Matagorda and Wharton
   Counties, Texas. The project will consist of pro-
   tecting levees along the banks of the Colorado
   River, In Colorado County from a point below the
   town of Eagle Lake on the east side of the river
   to the Wharton County line, and on each bank of
   the river through Wharton and Matagorda Counties
   to the mouth of the river, the project also call-
   ing for a ring levee around the town of Columbus
   and the town of Matagorda.
       "The construction cost of the project is to be
   paid by the Federal Government, conditioned on the
   counties furnlshlng the necessary rights-of-way.
       "I understand your department has held that a
   county has no authority to use county funds for the
   purchase of rights-of-way for flood control projects
   and similar purposes. Therefore, it is necessary
   that some type of agency be created in the above
   named counties with the right and authority to issue
   bonds and levy taxes for the purchase of rlght-of-
   way and for maintaining the levees after they are
   constructed.
Honorable Bascom Glles, page 2         O-6607



        "The three counties named are included withln
    the boundaries of the Lower Colorado River Authority
    as created by Acts 1934, 43rd Legislature, 4th Calles
    Session, Page 19, Chapter 7, which has the power and
    authority, among others, "to prevent or aid in the
    prevention of damage to persons or property from the
    waters of the Colorado River and Its tributaries.!'
    I understand the L.C.R.A. is not in a position to
    purchase the right-of-way for the proposed project
    and has no objection to the creation of a local agency
    with the power to do so.
        "Will you kindly advise whether or not a levee
    improvement district may be created under the provi-
    slons of Chapter 6, Title 128, V.A.C.S., in all or
    any one of the above named counties notwithstanding
    the fact that said counties are included within the
    boundaries of the Lower Colorado River Authority. * *"
        Replying to the above, you are advised that we have
carefully read the Act of the Legislature creating the Lower
Colorado River Authority, and we find nothing in the Act of
the Legislature which gives exclusive control of lands within
the counties included withtitheboundaries of that Authority,
with respect to the creation of other districts with similar
purposes. In our opinion No. o-66(85, we have very recently
held that a water control and improvement district may be
created within the territory comprising the Lower Colorado
River Authority, and this department has approved the bonds
of two water control and Improvement districts of Travis County
created since the creation of the Lower Colorado River Au-
thority, thereby giving the approval of this department to the
creation of water control and improvement districts within a
county included within the boundaries of the Lower Colorado
River Authority.
        Article 7972, Vernon's Annotated Civil Statutes, reads
as follows:
        "There may be created within this State conserva-
    tlon and reclamation districts to be known as Levee
    Improvement Districts, for the purpose of constructing
    and maintaining levees and other improvements on,
    along and contiguous to rivers, creeks, and streams,
    for the purpose of reclaiming lands from overflow
    from such streams, for the purpose of the control and
    distribution of the waters of rivers and streams by
    straightening and otherwlse improving the sane, and
    for the proper drainage and other improvement of such
    lands, all as contemplated by Section 59, Article 16,
.   -




        Honorable Bascom Glles, page 3           0-6607



            of the Constitution of this State, for the conser-
            vation and development of the natural resources of
            this State, which said districts shall have and
            may exercise all the rights, powers and privileges
            given by this Act and in accordance with its limi-
            tations and provisions."
                Article 7974, Vernon's Annotated Civil Statutes, pro-
        vides that:
                "* * + when It Is proposed to create such a
            district to be composed of lands in two or more
            counties, then a petition of the nature above ln-
            dicated, signed by the owners of a majority of the
            acreage of such proposed district, designating the
            county of jurisdlctlon In respect to all matters
            concerning the said district, which county may be
            any county in which any part of district Is lo-
            cated, shall be presented to the commissioners'
            court of such county, or, If the court is not in
            session, to the county judge thereof; + * * '
        which clearly authorizes the creation of levee improvement dls-
        tricts containing territory in more than one county. Levee lm-
        provement districts are authorized and empowered to make all
        the necessary levees, bridges and other improvements across or
        under any rail-embankments, tracks, or rlghts-of-way, or public
        or private roads or the right-of-way thereof, or levees or
        other public Improvements of other districts, or such other
        improvements and rights-of-way thereof. See Article 7986,
        Vernon's Annotated Civil Statutes.
                Levee improvement districts ere also given the author-
        ity to act jolntlg with each other, with cities and towns and
        other political subdivisions of the State, and with the Go?%n-
        ment of the United States in the performance of anv of the
        things permitted by Chapter 6 of Title 128. See Article 7986,
        Vernon's Annotated Civil Statutes.
                Of course, a levee Improvement district would not be
        authorized to curtail or In any way Interfere with any prior
        district that had been created by authority of law, and we see
        no reason for thinking that a levee improvement district would
        interfere in any way with the authority and purposes of the
        Lower Colorado River Authority.
                You are, therefore, advised   that it is our opinion that
        a levee Improvement district may be   created so as to embrace
        lands in one or all of the Counties   of Colorado, Wharton and
        Matagorda, notwithstanding the fact   that said counties are ln-
                                                         -     .




Honorable Bascom Giles, page 4         O-6607



eluded within the boundaries of the Lower Colorado River Au-
thority.
                                 Yours very truly
                            ATTORNEY GENERAL OF TEXAS

                                 By s/C. F. Gibson
                                      C. F. Gibson
                                         Assistant
CFG:EP:wc

APPROVED JULY 2, 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman